Case: 2:20-cv-06118-EAS-EPD Doc #: 12 Filed: 03/11/21 Page: 1 of 11 PAGEID #: 265




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

KENNETH HORNER,
                                        CASE NO. 2:20-CV-6118
        Petitioner,                     JUDGE EDMUND A. SARGUS, JR.
                                        Chief Magistrate Judge Elizabeth P. Deavers
        v.

WARDEN, BELMONT
CORRECTIONAL INSTITUTION,

        Respondent.

                             REPORT AND RECOMMENDATION

        Petitioner, a state prisoner, brings this petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241. This matter is before the Court on the Petition, Respondent’s Motion to Dismiss,

and the exhibits of the parties. For the reasons that follow, it is RECOMMENDED that the

Motion to Dismiss (ECF No. 10) be DENIED and that this action be DISMISSED.

                                        I.      BACKGROUND

        Petitioner challenges his continued incarceration as barred by the Eighth Amendment

based on the impact of COVID-19. He complains that he is confined, eats, and sleeps within

three feet of other prisoners and is at high risk for complications due to COPD, Hepatitis-C, and

the denial of the use of an inhaler and stomach medications by prison staff due to COVID-19

cutbacks. Petitioner states that inmates and staff do not wear masks. Petitioner has pursued

relief in the state courts through the filing of a petition for post-conviction relief, a motion for

judicial release, and a state habeas corpus petition in the Ohio Supreme Court. (ECF No. 9,

PAGEID # 115, 132, 141.) He has filed an appeal of the trial court’s November 17, 2020, denial

of his petition for post-conviction relief. (ECF No. 126.) His state habeas corpus petition also

apparently remains pending in the Ohio Supreme Court. Petitioner seeks immediate release and
Case: 2:20-cv-06118-EAS-EPD Doc #: 12 Filed: 03/11/21 Page: 2 of 11 PAGEID #: 266




a preliminary injunction. Respondent has filed a Motion to Dismiss the action for failure to

present a cognizable claim for habeas corpus relief. (ECF No. 204.)

                            II.     Propriety of Habeas Corpus Relief

       Respondent maintains that Petitioner’s claim cannot be considered in habeas corpus

proceedings because it involves a “conditions of confinement” claim that would properly be

pursued in an action under 42 U.S.C. § 1983. This Court has rejected this argument. (Order,

ECF No. 6, PAGEID # 98-100.)

       The United States Court of Appeals for the Sixth Circuit has held that, where the

petitioner requests immediate release from confinement, this claim may properly be addressed in

a petition for a writ of habeas corpus under the provision of 28 U.S.C. § 2241. See Walker v.

Warden, No. 1:20-cv-302, 2020 WL 6392463, at *1-2 (S.D. Ohio Nov. 2, 2020) (citing Wilson v.

Williams, 961 F.3d 829, 838 (6th Cir. 2020)). “[W]here a petitioner claims that no set of

conditions would be constitutionally sufficient the claim should be construed as challenging the

fact or extent, rather than the conditions, of the confinement.” Wilson v. Williams, 961 F.3d at

838 (citing Adams v. Bradshaw, 644 F.3d 481, 483 (6th Cir. 2011); cf. Terrell v. United States,

564 F.3d 442, 446−48 (6th Cir. 2009)). “[R]elease from confinement. . . is ‘the heart of habeas

corpus.’” Id. (citing Preiser v. Rodriguez, 411 U.S. 475, 498 (1973)). See also Aultman v.

Shoop, No. 2:20-cv-3304, 2020 WL 4287535, at *1 (S.D. Ohio July 27, 2020) (Plaintiff’s request

for immediate release from custody fails to state a claim under 42 U.S.C. § 1983 and must be

brought under the provision of 28 U.S.C. § 2241) (citing Wilson, 961 F.3d at 838); Gerald v.

Warden, Lebanon Corr. Inst., No. 1:20-cv-603, 2020 WL 8370958, at * 2 (S.D. Ohio Aug. 27,

2020) (concluding that state prisoners’ COVID-19 claims may properly be brought under the

provision of 28 U.S.C. § 2241) (citing Van Diver v. Nagy, No. 20-11340, 2020 WL 4696598, at



                                                2
Case: 2:20-cv-06118-EAS-EPD Doc #: 12 Filed: 03/11/21 Page: 3 of 11 PAGEID #: 267




*2 (E.D. Mich. Aug. 13, 2020) (other citations omitted), as have other federal district courts in

the Sixth Circuit, see Blackburn v. Noble, 479 F.Supp.3d 531, -- (E.D. Ky. 2020) (the provision

of 28 U.S.C. § 2241 provides avenue of relief for state prisoners seeking immediate release based

on COVID-19) (citing Wilson, 961 F.3d at 838; Malam v. Adducci, 452 F.Supp.3d 643, 649

(E.D. Mich. 2020)); but see Jaeger v. Wainwright, No. 1:19-cv-2853, 2020 WL 3961962, at *3

(N.D. Ohio July 7, 13, 2020) (and cases cited therein) (holding that a habeas action by state

prisoners bringing COVID-19 claim must be brought under the provision of 28 U.S.C. § 2254)

(citations omitted).

       Bradley, referred to by the Respondent, does not hold to the contrary. The Sixth Circuit

in Bradley the petitioner’s request for a certificate of appealability from the dismissal of a habeas

corpus petition filed under the provision of 28 U.S.C. § 2254 raising a COVID-19 claim,

declining to construe the action under 28 U.S.C. § 2241:

       True, the Sixth Circuit recently permitted federal inmates to bring a claim similar
       to Bradley's under 28 U.S.C. § 2241. See Wilson v. Williams, 961 F.3d 829, 838-39
       (6th Cir. 2020). But Bradley petitioned under 28 U.S.C. § 2254, not 28 U.S.C. §
       2241, and “our interpretation of § 2241 does not control our interpretation of §
       2254.” Bailey v. Wainwright, 951 F.3d 343, 347 (6th Cir. 2020). Nor does anything
       require “courts to convert § 2254 petitions to petitions under § 2241[.]” Allen v.
       White, 185 F. App'x 487, 489 (6th Cir. 2006).

       Bradley, 2021 WL 688859, at *2. Thus, Bradley, an unreported decision, does not stand

for the proposition that Petitioner’s claim cannot be brought in habeas corpus proceedings.

                                          III.    Exhaustion

       Respondent indicates that Ohio has no adequate remedy for a state prisoner seeking

immediate release under the Eighth Amendment based on COVID-19. (Motion to Dismiss, ECF

No. 10, PAGEID # 240, 247.)




                                                  3
Case: 2:20-cv-06118-EAS-EPD Doc #: 12 Filed: 03/11/21 Page: 4 of 11 PAGEID #: 268




        Smith v. DeWine, 476 F.Supp.3d 635, 655 (S.D. Ohio Aug. 3, 2020), outlines the procedure

for exhausting administrative remedies on a COVID-19 claim through the prison grievance

procedure in an action filed under 42 U.S.C. § 1983:

        Ohio has established a procedure for resolving inmate complaints. Ohio Admin.
        Code § 5120-9-31. To properly exhaust a claim seeking relief “regarding any aspect
        of institutional life that directly and personally affects the [inmate],” an inmate at
        an ODRC facility must comply with its three-step grievance system. Id. For the first
        step, the inmate must submit an informal complaint to the staff member or to the
        direct supervisor of the staff member or to the department most directly responsible
        over the subject matter with which the inmate is concerned. Id. § 5120-9-31(K)(1).
        If the inmate is not satisfied with the results at the first step, he may take the second
        step by filing a formal grievance with the inspector of institutional services at the
        prison where he is confined. Id. § 5120-9-31(K)(2). That inspector will investigate
        the matter and issue a written response to the inmate's grievance within fourteen
        calendar days of receipt. Id. If the inmate is still dissatisfied, he may pursue the
        third step, which is an appeal to the office of the Chief Inspector of [the] ODRC.
        Id. § 5120-9-31(K)(3). An inmate does not exhaust his remedies under § 5120-9-
        31 until he has received a decision in an appeal to the office of the Chief Inspector.
        Younker v. Ohio State Univ. Med. Ctr., No. 2:11-cv-00749, 2013 WL 3222902, at
        *3, 2013 U.S. Dist. LEXIS 88963, at *4 (S.D. Ohio June 25, 2013).

Id. at 655.

        Federal courts have been divided on whether the exhaustion requirement should apply to

COVID-19 Eighth Amendment prison claims in view of the potential danger of the virus and the

time sensitive nature of the claim:

        In light of the COVID-19 pandemic, federal courts are split on the issue of whether
        administrative remedies are currently available to prisoners. Some courts have
        considered the irreparable harm and time-sensitive nature prisoners face in light of
        the virus and find grievance procedures unavailable and thus, exhaustion not
        required. See e.g., Sowell v. TDCJ, No. H-20-1492, 2020 WL 2113603, at *3, 2020
        U.S. Dist. LEXIS 77809, at *7 (S.D. Tex. May 4, 2020) (“Where the circumstances
        present an imminent danger to an inmate, TDCJ's time-consuming administrative
        procedure, which TDCJ may choose to extend at will, presents no ‘possibility of
        some relief.’ ” (citing Ross, 136 S. Ct. at 1859)); United States v. Vence-Small, No.
        3:18-cr-00031, ––– F.Supp.3d ––––, ––––, 2020 WL 1921590, at *5, 2020 U.S.
        Dist. LEXIS 69354, at *12–13 (D. Conn. Apr. 20, 2020) (“In light of these
        emergency circumstances, some judges have [waived exhaustion requirements,]”)
        (citing United States v. Russo, 454 F.Supp.3d 270, 272–74 (S.D.N.Y. 2020) and



                                                   4
Case: 2:20-cv-06118-EAS-EPD Doc #: 12 Filed: 03/11/21 Page: 5 of 11 PAGEID #: 269




        United States v. Haney, 454 F.Supp.3d 316,2020 WL 1821988, at *1-2 (S.D.N.Y.
        2020)).

Id. at 656.

        Regardless, a federal court may dismiss an unexhausted claim on the merits. 28 U.S.C. §

2254(b)(2); see Cameron, 815 F. App’x at 983 n.1 (declining to address non-jurisdictional

procedural issues where claim fails on the merits).

        [T]he failure to exhaust does not divest this Court of jurisdiction over their petition.
        Rockwell v. Yukins, 217 F.3d 421, 423 (6th Cir. 2000). A federal habeas court may
        consider unexhausted claims where “‘unusual’ or ‘exceptional’ circumstances”
        exist. Id. (quoting O'Guinn v. Dutton, 88 F.3d 1409, 1412 (6th Cir. 1996) (citing
        Granberry v. Greer, 481 U.S. 129, 107 S.Ct. 1671, 95 L.Ed.2d 119 (1987))). As
        other Courts have observed, the current pandemic is an unusual or exceptional
        circumstance that could allow a federal court to consider the matter at hand.
        Cameron v. Bouchard, ––– F.Supp.3d ––––, ––––, 2020 WL 2569868, at * 15 (E.D.
        Mich. May 21, 2020).

Blackburn v. Noble, -- F.Supp.3d --, --, 2020 WL 4758358, at **5 (E.D. Ky. Aug. 17, 2020).

        For the reasons that follow, Petitioner’s claim does not provide him relief. Exhaustion

therefore does not preclude consideration of the issue.

                                              IV.       Merits

        The Eighth Amendment requires prison officials to guarantee the safety of and provide

adequate medical care to prison inmates. Blackburn v. Noble, 479 F.Supp.3d 511, 539 (E.D. Ky.

Aug. 17, 2020) (citing Rhinehart v. Scutt, 894 F.3d 721, 737 (6th Cir. 2018) (quoting Estelle v.

Gamble, 429 U.S. 97, 103 (1976)). “[W]hen the State takes a person into its custody and holds

him there against his will, the Constitution imposes upon it a corresponding duty to assume some

responsibility for his safety and general wellbeing.” Helling v. McKinney, 509 U.S. 25, 32

(1993) (citation omitted). “Deliberate indifference by prison officials to an inmates serious

medical needs constitutes ‘unnecessary and wanton infliction of pain’ in violation of the Eighth

Amendment’s prohibition against cruel and unusual punishment.” Smith v. DeWine, et al., 476

                                                    5
Case: 2:20-cv-06118-EAS-EPD Doc #: 12 Filed: 03/11/21 Page: 6 of 11 PAGEID #: 270




F.Supp.3d 635, 661 (S.D. Ohio Aug. 3, 2020) (citing Miller v. Calhoun Cnty., 408 F.3d 808, 812

(6th Cir. 2005) (citing Estelle, 429 U.S. at 104)). “To succeed on an Eighth Amendment claim

for deliberate indifference to serious medical needs, a [petitioner] must prove more than mere

negligence on behalf of prison authorities.” Blackburn, 2020 WL 4758358, at *5 (citing Brooks

v. Celeste, 39 F.3d 125, 127 (6th Cir. 1994); Estelle, 429 U.S. at 106. “[A] prison official will be

liable only when he or she ‘knows of and disregards an excessive risk to inmate health or

safety.’” Id. (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). The Petitioner must

establish both an objective and subjective component in order to obtain relief. Cameron, 815 F.

App’x at 984.

       The objective component requires an inmate to “show that he is incarcerated under

conditions posing a substantial risk of serious harm.” Id. (quoting Farmer, 511 U.S. at 833 (citing

Helling v. McKinney, 509 U.S. 25, 35 22 (1993)). This component plainly has been met.

       This Court agrees with the other district courts across the country [that] have found
       COVID-19 to be an objectively intolerable risk of harm to prisoners when it enters
       a prison. “There is no doubt that infectious diseases generally and COVID-19
       specifically can pose a risk of serious and fatal harm to prison inmates.” Valentine
       v. Collier, 956 F.3d 797, 802 (5th Cir. 2020); see also Wilson v. Williams, No. 4:20-
       cv-794, ––– F.Supp.3d ––––, ––––, 2020 WL 1940882, at *8, 2020 U.S. Dist.
       LEXIS 70674, at *19–20 (N.D. Ohio Apr. 22, 2020) (finding petitioners obviously
       satisfied the objective requirement stating “[a]t this moment a deadly virus is
       spreading amongst [the prison] population and staff,” which can lead to pneumonia,
       diminished oxygen, organ failure, and death.); Money, 453 F.Supp.3d at ––––, 2020
       WL 1820660 at *18 (noting that that “nobody contests the serious risk that COVID-
       19 poses to all inmates and prison staff, and even more to the most vulnerable
       inmates”); Wilson v. Williams, 961 F.3d 829, 842 (6th Cir. 2020) (finding a
       substantial risk of serious harm satisfying the objective element of the Eighth
       Amendment based on the conditions in an Ohio prison in light of COVID-19).

Smith v. DeWine, 476 F.Supp.3d at 662.

        The subjective component requires the inmate to show that prison officials knew of and

disregarded an excessive risk, thereby acting with deliberate indifference. Smith v. DeWine, 476



                                                 6
Case: 2:20-cv-06118-EAS-EPD Doc #: 12 Filed: 03/11/21 Page: 7 of 11 PAGEID #: 271




F.Supp.3d at 661 (citing Farmer, 511 U.S. at 834, 837-38). It is “‘more blameworthy than

negligence,’ akin to criminal recklessness[,]” Cameron, 815 F. App’x at 984 (citing Farmer,

511 U.S. at 835, 839–40), and “‘tantamount to [an] intent to punish.’” Smith v. DeWine, 476

F.Supp.3d at 661 (citing Broyles v. Corr. Med. Servs., Inc., 478 F. App'x 971, 975 (6th Cir.

2012) (quoting Horn v. Madison Cnty. Fiscal Court, 22 F.3d 653, 660 (6th Cir. 1994)). Thus,

prison officials who know of “a substantial risk to inmate health or safety may be found free

from liability if they responded reasonably to the risk, even if the harm ultimately was not

averted.” Wilson, 961 F.3d at 840 (citing Farmer, at 844). The key inquiry is whether prison

officials responded reasonably to the risk. Id. (citing Farmer, 511 U.S. at 844).

       The World Health Organization (“WHO”) has declared the novel Coronavirus or

COVID-19 a global pandemic. See Smith v. DeWine, 476 F.Supp.3d at 643.

       COVID-19 spreads between individuals in close contact through respiratory
       droplets and possibly through touching an object containing the virus and then
       touching one's mouth, nose, or eyes. . . . On March 9, 2020, the Governor
       acknowledged the presence of COVID-19 as a dangerous situation for the citizens
       of Ohio and declared a state of emergency. . . . In the following weeks the State of
       Ohio closed schools, polling stations, childcare facilities, adult daycare facilities,
       senior centers, restaurants and more, citing a significant risk of substantial harm
       due to the high probability of widespread exposure to COVID-19.

Id. (citations omitted). It is now common knowledge that the virus poses serious risks, particularly

for persons with certain health conditions and persons of an older age:

       No one can deny that the health risks caused by the pandemic are grave.
       Objectively, the health risks posed by COVID-19 are abundantly clear. The novel
       coronavirus (COVID-19) is a respiratory disease that can result in serious illness or
       death. It is caused by a new strain of coronavirus not previously identified in
       humans, and easily spreads from person to person. There is currently no approved
       vaccine or antiviral treatment for this disease. Dr. Anthony Fauci, director of the
       National Institute of Allergy and Infectious Diseases, estimated that between
       100,000 and 240,000 people in the United States will die from COVID-19 related
       complications. Michael D. Shear et al., Coronavirus May Kill 100,000 to 240,000
       in U.S. Despite Actions, Officials Say, N.Y. Times, Mar. 31, 2020,



                                                 7
Case: 2:20-cv-06118-EAS-EPD Doc #: 12 Filed: 03/11/21 Page: 8 of 11 PAGEID #: 272




       https://www.nytimes.com/2020/03/31/us/politics/coronavirus-death-toll-united-
       states.html.

       The Centers for Disease Control and Prevention (CDC) have advised that “[p]eople
       aged 65 years and older” may be at higher risk for severe illness from COVID-19.
       People Who Are at Higher Risk for Severe Illness, Centers for Disease Control and
       Prevention (Mar. 31, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-
       extra-precautions/people-at-higher-risk.html. The CDC also has identified persons
       with certain medical conditions as being at high risk, including those with “serious
       heart conditions.” Ibid. That includes “heart failure, coronary artery disease,
       congenital heart disease, cardiomyopathies, and pulmonary hypertension.” Groups
       at Higher Risk for Severe Illness, Centers for Disease Control and Prevention,
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-
       higher-risk.html (last visited May 8, 2020).

Perez-Perez v. Adducci, 459 F. Supp. 3d 918, 926–27 (E.D. Mich. 2020). I

       Petitioner has not submitted any medical records to support his claim that he suffers from

health issues that cause him to be at high risk for serious complications from COVID-19, and he

must establish that he is at higher risk for complications from COVID to succeed on his claim.

See Sow v. Adducci, No. 2:20-CV-2140, 2020 WL 3000425, at *3 (S.D. Ohio June 4, 2020),

report and recommendation adopted, 2020 WL 3415110 (S.D. Ohio June 22, 2020) (citing

Fofana v. Albence, No. 20-10869, 2020 WL 1873307, at *10 (E.D. Mich. Apr. 15, 2020)

(holding that certain detainees were not likely to succeed on the merits of their deliberate

indifference claim because there was no evidence that they suffered from any underlying

conditions that placed them at high risk for serious illness from exposure to COVID-19); Prieto

Refunjol, 461 F.Supp.3d 675, 710 (S.D. Ohio 2020) (denying release based on deliberate

indifference claim for infected detainees who were not at high risk of complications from

COVID-19).

       In any event, Petitioner cannot meet the subjective component required to establish that

prison officials have acted with deliberate indifference so as to warrant relief. Limitations

imposed on social distancing as a result of the reality of prison life or inadequate mask

                                                 8
Case: 2:20-cv-06118-EAS-EPD Doc #: 12 Filed: 03/11/21 Page: 9 of 11 PAGEID #: 273




enforcement by prison guards does not rise to a deliberately indifferent unreasonable failure to

act. “[T]he CDC's own guidance ‘presupposes that some modification of its social-distancing

recommendations will be necessary in institutional settings.’” Blackburn, 2020 WL 4758358, at

*6 (citing Swain v. Junior, 958 F.3d 1081, 1089 (11th Cir. 2020)). Further,

       the fact that COVID-19 has spread among [] inmates does not establish . . . the
       necessary state of mind to satisfy the subjective deliberate indifference prong as to
       the safety measures implemented to protect inmates from COVID-19. See Farmer,
       511 U.S. at 844, 114 S.Ct. 1970 (the fact that “the harm ultimately was not averted”
       does not demonstrate deliberate indifference); Wilson, 961 F.3d at 841 (finding
       “while the harm imposed by COVID-19 on inmates at Elkton ultimately [is] not
       averted, the BOP has responded reasonably to the risk and therefore has not been
       deliberately indifferent to the inmates’ Eighth Amendment rights,” noting evidence
       that the BOP took preventative measures, including screening for symptoms,
       educating staff and inmates about COVID-19, cancelling visitation, quarantining
       new inmates, implementing regular cleaning, providing disinfectant supplies,
       providing mask, and engaging in efforts to expand testing “demonstrate the
       opposite of a disregard of a serious health risk”) (internal quotations and citations
       omitted).

Id. at *7 (footnote omitted).

       This Court has found that the ODRC has acted reasonably in responding to the COVID-19

pandemic and engaged in “an extensive effort to combat this new disease and protect the prisoners’

health and safety.” Smith v. DeWine, 476 F.Supp.3d at 662-63.

       It is clear that the Director was aware of the risk COVID-19 presented based on her
       statements about the disease and the extensive actions she took in response. The
       key question is whether the Director “responded reasonably to th[is] risk.” Wilson,
       961 F.3d at 840 (citing Farmer, 511 U.S. at 844, 114 S.Ct. 1970). Importantly, the
       resultant harm, while serious and concerning, does not establish a liable state of
       mind. See Swain v. Junior, 958 F.3d 1081, 1089 (11th Cir. 2020) (finding the
       district court incorrectly “treated an increase in COVID-19 infections as proof that
       the defendants deliberately disregarded an intolerable risk”). Putting aside the
       resultant harm, the evidence shows the Director responded reasonably to the risk.

       The Director began preparing for the introduction of COVID-19 into Ohio's prisons
       before COVID-19 was even confirmed in the United States. (Def. Director Resp.
       Prelim. Inj. at Ex. A, ¶ 8.) After COVID-19 entered the United States and then
       Ohio's prison system, the Director continued to coordinate a response among all of
       ODRC's facilities which included educating staff and inmates, tracking and

                                                9
Case: 2:20-cv-06118-EAS-EPD Doc #: 12 Filed: 03/11/21 Page: 10 of 11 PAGEID #: 274




       distributing PPE, implementing social distancing measures among staff and
       inmates, increasing cleaning and sanitizing, screening visitors, staff, and inmates,
       cancelling visitation, quarantining those with symptoms, and implementing other
       policies designed to prevent COVID-19's spread. (See id.) The Sixth Circuit has
       previously held actions such as these a reasonable response. See e.g., Wilson, 961
       F.3d at 840 (finding the Bureau of Prisons’ response to COVID-19 including
       screening for symptoms, educating staff and inmates, cancelling visitation,
       quarantining new inmates, implementing cleaning, providing disinfectant, and
       more, a reasonable response); Wooler v. Hickman Cnty., 377 F. App'x 502, 506 (6th
       Cir. 2010) (holding a jail nurse's actions of cleaning every cell, quarantining
       infected inmates, and distributing information about a bacterial disease precluded a
       finding of deliberate indifference).

       Other courts around the country have also found similar actions taken in response
       to COVID-19 enough to preclude a finding of deliberate indifference. See e.g.,
       Valentine, 956 F.3d at 802 (noting that the prison officials took measures
       recommended by the CDC and the plaintiffs offered no evidence they subjectively
       believed those actions were inadequate); Swain, 958 F.3d at 1089 (noting that
       neither the resultant harm in COVID-19 infections or the inability to achieve social
       distancing constituted a state of mind more blameworthy than negligence); Money,
       453 F.Supp.3d at ––––, 2020 WL 1820660 at *18 (finding the plaintiffs did not
       have a chance of success on this claim because the prison officials had come forth
       with a lengthy list of actions they had taken to try and protect inmates from COVID-
       19 and “the record simply [did] not support any suggestion that [the defendants]
       ha[d] turned the kind of blind eye and deaf ear to a known problem that would
       indicate ‘total unconcern’ for the inmates’ welfare” (citing Rosario v. Brawn, 670
       F.3d 816, 821 (7th Cir. 2012))). There is no evidence that the Director subjectively
       believed her actions were inadequate or that she indicated a total concern for the
       inmates’ welfare.

Id., at 663. The Court takes judicial notice of those findings here.

       “[I]t is well-settled that federal courts may take judicial notice of proceedings in
       other courts of record.” United States v. Mont, 723 Fed. Appx. 325, 327 n.3 (6th
       Cir. 2018) (citing Lyons v. Stovall, 188 F.3d 327, 332, n.3 (6th Cir. 1999) (brackets,
       quotation marks, and citation omitted)). While this doctrine typically does not
       extend to the factual findings of another court, notice may be taken of “proceedings
       in other courts . . . if those proceedings have a direct relation to matters at issue.”
       United States v. Neal, 577 Fed. Appx. 434, 452 n. 11 (6th Cir. 2014) (quoting
       United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d
       244, 248 (9th Cir. 1992) (ellipsis and emphasis in original)).

Schneider v. Credit Human Federal Credit Union, No. 4:20-cv-1747, 2021 WL 147050, at *1 n.

2 (N.D. Ohio Jan. 15, 2021).



                                                 10
Case: 2:20-cv-06118-EAS-EPD Doc #: 12 Filed: 03/11/21 Page: 11 of 11 PAGEID #: 275




        Because Petitioner cannot establish that prison officials acted with deliberate indifference,

he cannot establish a basis for relief.

                                          V.     DISPOSITION

        For the foregoing reasons it is RECOMMENDED that this action be DISMISSED.

                                    PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further

advised that, if they intend to file an appeal of any adverse decision, they may submit arguments

in any objections filed, regarding whether a certificate of appealability should issue.



                                               _s/ Elizabeth A. Preston Deavers_______
                                               ELIZABETH A. PRESTON DEAVERS
                                               UNITED STATES MAGISTRATE JUDGE



                                                  11
